Citation Nr: 1432236	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-34 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a higher evaluation for degenerative joint disease of the left knee, currently rated as 20 percent disabling prior to September 29, 2009, and 10 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in September 2009 and October 2010. 

The Veteran testified before the undersigned Veterans Law Judge in March 2014; a transcript of that proceeding has been associated with the claims file.  The Veteran also provided testimony before a Decision Review Officer (DRO) in February 2013; a transcript of that proceeding has also been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected left knee disability.  By way of brief procedural history, the Veteran submitted his claim for an increased rating in April 2009.  In a September 2009 rating decision, the RO denied a higher evaluation and continued the 10 percent rating.  The Veteran submitted a notice of disagreement in October 2009, noting that he underwent recent left knee surgery in September 2009.  In June 2010, the RO issued a rating decision and a contemporaneous statement of the case (SOC), which assigned an increased evaluation of 20 percent, effective March 16, 2009, and a 10 percent evaluation effective September 29, 2009.  The Veteran submitted a VA Form 9 (substantive appeal) thereafter in August 2009.  

Since that time, VA treatment records pertaining to the left knee have been added to the Veteran's Virtual VA and paper claims files.  Significantly, in March 2013, the Veteran underwent a VA knee examination, which specifically assessed the severity of his left knee condition.  To date, the Veteran has not been provided with notice of the March 2013 VA examination report (or notice of the VA medical records added to the claims file), as the last statement of the case in this matter was issued in June 2010. See 38 C.F.R. § 19.31.  Accordingly, a supplemental statement of the case (SSOC) which considers all additional pertinent evidence added to the claims files since the June 2010 SOC should be issued upon remand. 

Further, during his February 2013 DRO hearing, the Veteran and his representative requested a complete VA "orthopedic" examination of the left knee.  The March 2013 VA examination was conducted by a general medical physician.  During the March 2014 hearing, the Veteran and his representative essentially asserted that the March 2013 VA examination was not complete or adequately thorough, and requested that a new examination, conducted by an orthopedic doctor, be scheduled in order to properly evaluate the left knee condition.  

The Board notes that the February 2013 VA examination is not inadequate merely because it was conducted by a general physician and not a specialist, such as an orthopedist.  However, as this claim must be remanded for reasons discussed immediately above, and as the Veteran endorsed some worsening symptomatology (e.g., locking and instability) during his 2014 Board hearing, the Board finds that a new VA examination (conducted by an orthopedist, if available), should be scheduled upon remand. 


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all records of VA treatment dated from June 2012 to the present.  

2. Thereafter, schedule the Veteran for an orthopedic examination by a board certified orthopedist, if available, to determine the extent of impairment due to his service-connected left knee disability.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The claims files and a copy of this remand must be made available to and must be reviewed by the orthopedist prior to the examination.

The orthopedist must report the range of left knee flexion and extension, as well as any evidence of left knee instability.  In so doing, the orthopedist must state whether there is evidence of recurrent dislocation or subluxation and, if so, the associated level of impairment, e.g. slight, moderate or severe.

In determining the level of disability, the orthopedist must consider factors affecting functional loss, such as a lack of normal endurance and functional loss due to pain and pain on use.  Specifically, the orthopedist must consider whether there is additional limitation of motion due to pain on repetitive use or that experienced during flare ups. If the orthopedist determines that there is additional limitation, he/she should note the additional limitation in degrees.  The orthopedist must also report whether or not there is evidence of weakened movement, excess fatigability, or incoordination.

Finally, the orthopedist must consider the effects of any service-connected left knee disability on his employment and ordinary activity, such as his ability to perform activities of daily living.

3. After completion of the above and any additional development deemed necessary, the issue on appeal must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



